Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11 and 23-30, drawn to a knee brace, classified in A61F 5/0123.
II.	Claims 12-22, drawn to a method of providing support to a knee of a user, classified in A61B 5/1071.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Invention II can be practiced with another materially different product than that of Invention I such as, for example, with a knee brace configured to receive direct user input that does not rely on a memory.  Further, the product of Invention I can be used in a materially different process than that of Invention II such as, for example, for controlling bending configuration of the knee brace and using a sensor positioned on a lateral side of a knee.

This application further contains claims directed to the following patentably distinct species of Invention I:
Species A:	Claims 1-11, directed to a knee brace including at least one motor, wherein a memory of the knee brace is not required to store a threshold value.
Species B:	Claims 23-30, directed to a knee brace including a mobile device, wherein the memory of a knee brace of the knee brace is configured to store first and second threshold values.
The species are independent or distinct because they each include different elements not required by the other species (as noted above).  In addition, these species are not obvious variants of each other based on the current record.

If Applicant elects Invention I, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Restriction for examination purposes as indicated is proper because all the inventions and species listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions and/or species have acquired a separate status in the art in view of their different classifications; and/or
the inventions and/or species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions and/or species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
the prior art applicable to one invention and/or species would not likely be applicable to the other invention and/or species; and/or
the inventions and/or species are likely to raise different non-prior art issues
under 35 U.S.C. 101 and/or 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention, and if applicable, a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and/or species or grouping of patentably indistinct inventions and/or species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention and/or species.
Should Applicant traverse on the ground that the inventions and/or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions and/or species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions and/or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention and/or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention and/or species, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims.  Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.  Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/2/2022